Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on January 4, 2022 was received and has been entered.  Claims 1, 3-13, and 16-18 were amended. Claim 2 was cancelled.  Claims 1, and 3-18 are in the application. A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “a fluid injection part… configured to inject a fluid through an outer side of the inner volume” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the submission of an amended title.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an inner volume” and “a fluid injection part… configured to inject a fluid through an outer side of the inner volume” in claim 1 and “injector” in claim 11.  
Claim Objections
The previous objection to claim 1 because of the following informalities:  “chamber in which a space is formed” is withdrawn based on the deletion of this limitation from the claim. 
Claim 1 is objected to because of the following informalities:  “a fluid injection part… configured to inject a fluid through an outer side of the inner volume”.  Appropriate correction is required. A suggested revision is as follows: “a fluid injection part… configured to inject a fluid from a substrate loading/unloading part of the chamber to of the chamber .”

Claims 5 and 7 both depend from claim 1. Claims 5 and 7 recite “fluid injection part … is configured to … inject the fluid …. to the outer side of the chamber”. Claim 1 recites: “fluid injection part …  configured to … inject a fluid … through an outer side of the inner volume”.  A suggested revision is as follows:  “fluid injection part … is configured to … inject the fluid …. to [[the]] an outer side of the chamber”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluid injection part”,” loading/unloading part” in claim 1, , and “a driving part” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Additionally, “injection part” in claim 11 is no longer being considered under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, based on the deletion of this term from the claims (claim 11).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The previous rejection of claims 1, 11-12, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) is withdrawn based on the amendment to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The previous rejection of claims 2-5, 8-9, and 16-17 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) is withdrawn based on the cancellation of claim 2 and the amendment to claim 1. 
The previous rejection of claims 6-7 and 18 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) as applied to claim 3 and further in view of US Pat. Pub. No. 20180261483 A1 to Woo et al (hereinafter Woo) is withdrawn based on the amendment to claim 1.
The previous rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) as applied to claim 3 and further in view of US Pat. Pub. No. 20130119155 A1 to Braspenning et al (hereinafter Braspenning) is withdrawn based on the amendment to claim 1.
The previous rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) as applied to claim 3 and further in view of US Pat. Pub. No. 20130119155 A1 to Braspenning et al (hereinafter Braspenning) is withdrawn based on the amendment to claim 1.
The previous rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) as applied to claim 3 and further in view of US Pat. Pub. No. 20150024671 A1 to Taniyama et al (hereinafter Taniyama) is withdrawn based on the amendment to claim 1.
Claim(s) 1, 3-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Pub. No. 20160354865 to James T. McWhirter (hereinafter McWhirter).   
Regarding claim 1, AAPA teaches a substrate processing apparatus comprising: a chamber (10) including an inner volume (area surrounding W); a loading/unloading part (30) of the chamber (10) through which a substrate (W) is loaded and unloaded . (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
AAPA teaches the chamber (10) comprises a first housing (11) constituting an upper portion of the chamber, a second housing (12) constituting a lower portion of the 
AAPA does not explicitly teach 5a fluid injection part configured to inject a fluid through an outer side of the inner volume and a fluid injection part provided at the first flange or the second flange and configured to inject a fluid through an outer side of the inner volume.
 McWhirter is directed to a processing system using a localized process-gas atmosphere. (See McWhirter, Abstract.)
McWhirter teaches a fluid injection part (214T, 214B) provided at the first flange (26 of 20) or the second flange (60) and configured to inject a fluid (212) through an outer side of the inner volume (path of gas 212 beyond the area between 26 and 60 in Fig.3) . (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a fluid injection part provided at the first flange or the second flange and configured to inject a fluid through an outer side of the inner volume, because in paragraph 51 McWhirter teaches the gas curtain formed by injection part(s) 
Regarding claim 3, AAPA does not explicitly teach the fluid injection part  is configured to inject the fluid through the loading/unloading 15part.
McWhirter teaches a fluid injection part (214T, 214B) provided at the first flange (26 of 20) or the second flange (60) and configured to inject a fluid (212) through the loading/unloading part (from 214T in 26 and then extending to the left and right of 61) . (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part  is configured to inject the fluid through the loading/unloading 15part, because in paragraph 51 McWhirter teaches the gas curtain formed by injection part(s) in these location(s) prevents the process gas from entering the ambient atmosphere at a concentration level which exceeds prescribed safety limits  . (See McWhirter, Abstract and paragraphs 50-52 and Figs.1, 3, 6.)
 Regarding claim 4, AAPA does not explicitly teaches the fluid injection part is configured to inject the fluid in a vertically and downward direction or a fluid injection part provided at the first flange.
McWhirter teaches a fluid injection part (214T) provided at the first flange (26 of 20) and is configured to inject the fluid vertically and downward. (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)

Regarding claim 5, AAPA does not explicitly teach the fluid injection part is located at the first flange and is configured to obliquely inject the fluid downward and to the outer side of the chamber. 
McWhirter teaches a fluid injection part (214T) located at the first flange (26 of 20) and is configured to inject the fluid (212) downward and to an outer side of the chamber (along outside of 61). (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part located at the first flange and configured to obliquely inject the fluid downward and to the outer side of the chamber, because as McWhirter teaches in paragraph 51 McWhirter teaches the gas from the gas curtain at the outer side of the chamber prevents the process gas from entering the ambient atmosphere at a concentration level which exceeds prescribed safety limits. (See McWhirter, Abstract and paragraph 51 and Figs.1, 3, 6.)
Regarding claim 6, AAPA does not explicitly teach the fluid injection part is located at the second flange and is configured to inject the fluid vertically 10upward.

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid injection part located at the second flange and is configured to inject the fluid vertically 10upward, because McWhirter teaches this structure would enable the purge gas to provide the desired protection against release of the other processing gases into the environment beyond PEL. (See McWhirter, Abstract and paragraphs 8, 51, and Figs.1, 3, 6.)
Regarding claim 7, AAPA does not explicitly teach the fluid injection part is located at the second flange and is configured to obliquely inject the fluid upward and to the outer side of the chamber. 
McWhirter teaches a fluid injection part (214B) located at the second flange (outer portion of 60) and is configured to inject the fluid (212) upward and to an outer side of the chamber (outside 61 and 60). (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part located at the second flange and configured to obliquely inject the fluid upward and to the outer side of the chamber, because as McWhirter teaches in paragraph 51 the gas from the gas curtain at the outer side of the chamber would prevent the process gas from entering the ambient atmosphere at a concentration level which exceeds prescribed safety limits. (See McWhirter, Abstract and paragraphs 50-52 and Figs.1, 3, 6.)
o from a vertical direction to 20the outer side of the chamber.  
McWhirter teaches a fluid injection part (214B) located at the first (20) and second flange (outer portion of 60) and is configured to inject the fluid (212)  to an outer side of the chamber (outside 61 and 60). (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.) Examiner is considering the gas curtain (216 in Fig. 3) to include fluid located in an oblique position inclined 5 to 15 from a vertical direction. Examiner is considering this gas curtain (216) would be move past (26 and 61) to the outside of the chamber.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the fluid injection part configured to obliquely inject the fluid in a direction inclined 5 to 15o from a vertical direction to 20the outer side of the chamber, through routine experimentation, with a reasonable expectation of success, as one of number acceptable angles, as a result-effective variable, in order to provide the air curtain with the desired location to shield the ambient environment from the processing gas. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))(See McWhirter, Abstract and paragraphs 50-52 and Figs.1, 3, 6.)
Regarding claim 9, AAPA does not explicitly teach the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first flange or the second flange.

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first flange or the second flange, because as McWhirter teaches in paragraph 51 McWhirter teaches the gas from the gas curtain at the outer side of the chamber prevents the process gas from entering the ambient atmosphere at a concentration level which exceeds prescribed safety limits. (See McWhirter, paragraph 51.)
Regarding claim 10, AAPA does not explicitly teach the fluid injection part is formed in a ring shape along a circumference of the first flange or the second flange.
McWhirter teaches the fluid injection part is formed in a ring shape along a circumference of the first flange or the second flange. (See McWhirter, paragraphs 43, 47, 51 and Fig.6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid injection part formed in a ring shape along a circumference of the first flange or the second flange, because as McWhirter teaches in paragraph 51 this configuration enables the gas from the gas curtain at the outer side of the chamber to prevent the process gas from entering the ambient atmosphere at a concentration level which exceeds prescribed safety limits. (See McWhirter, paragraph 51.)

McWhirter teaches the fluid injection part (214B, 214T) is provided with at least one injector part configured to inject the fluid (212). (See McWhirter, paragraphs 43, 47, 51 and Figs.3 and 6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid injection part is provided with at least one injector part configured to inject the fluid, because as McWhirter teaches in paragraph 51 this configuration enables the gas from the gas curtain to be formed. (See McWhirter, paragraph 51.)
Regarding claim 13, AAPA does not explicitly teach at least one injector 15part is provided at a predetermined interval along a circumference of the first flange or the second flange.
McWhirter teaches at least one injection 15part including air outlet openings (214T) are provided at a predetermined interval along a circumference of the first housing. (See McWhirter, paragraph 51 and Fig. 3-6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have at least one injection 15part is provided at a predetermined interval along a circumference of the first housing, because McWhirter teaches this would enable the curtain to be located in the desired position around the processing gas. (See McWhirter, paragraph 51 and Fig. 3-6.)
Regarding claim 14, AAPA does not explicitly teach a gas supply tank connected to the fluid injection part to supply the fluid.

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have at least one injection 15part is provided at a predetermined interval along a circumference of the first housing, because McWhirter teaches this would provide the curtain gas to the chamber. (See McWhirter, paragraph 41-42 and Fig. 1.)
Regarding claim 15, AAPA does not explicitly teach the fluid is formed of at least one among inert gas, nitrogen gas, and clean air.
McWhirter teaches the fluid is formed of at least one among inert gas, nitrogen gas, and clean air. (See McWhirter, paragraph 51 and Fig. 3-6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid is formed of at least one among inert gas, nitrogen gas, and clean air, because McWhirter teaches this would enable the curtain to have the desired properties for protecting against the release of the processing gas. (See McWhirter, paragraph 51 and Fig. 3-6.)
Regarding claim 16, AAPA teaches the first housing (11) has a fixed position, a driving part (40) is provided at the second housing, and the second housing (12) moves to be coupled to or separated from the first housing (11) by driving of the driving part (40), and thus the chamber is opened and closed. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber is formed so that the first housing is coupled to 
Regarding claim 17, 10AAPA teaches the driving part (40) is formed of a cylinder configured to move the second housing (12) up and 10down, such that the first housing and the second housing is coupled or separated, respectively. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
Regarding claim 18, AAPA does not explicitly teach the fluid injection part is configured to obliquely inject the fluid in a direction inclined 5 to 15o from a vertical direction to 20the outer side of the chamber.  
McWhirter teaches a fluid injection part (214B) located at the first (20) and second flange (outer portion of 60) and is configured to inject the fluid (212)  to an outer side of the chamber (outside 61 and 60). (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.) Examiner is considering the gas curtain (216 in Fig. 3) to include fluid located in an oblique position inclined 5 to 15 from a vertical direction. Examiner is considering this gas curtain (216) would be move past (26 and 61) to the outside of the chamber.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the fluid injection part configured to obliquely inject the fluid in a direction inclined 5 to 15o from a vertical direction to 20the outer side of the chamber, through routine experimentation, with a reasonable expectation of success, as one of number acceptable angles, as a result-effective variable, in order to provide the air curtain with the desired location to shield the ambient environment from the 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Pub. No. 20160354865 to James T. McWhirter (hereinafter McWhirter) as applied to claim 11 and further in view of US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials).
 Regarding claim 12, AAPA does not explicitly teach the at least one injection part  is formed in a slit shape. 
Applied Materials is directed to applying a gas curtain.
Applied Materials teaches the at least one injection part (120) is formed in a slit shape. (See Applied Materials, Abstract, paragraphs 7 and 20-23.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the at least one injection part is formed in a slit shape, because Applied Materials teaches this shape provides increased flow uniformity. (See Applied Materials, Abstract, paragraph 7.)
Claim(s) 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Pub. No. 20080187430 A1 to Datta et al (hereinafter Datta) and US Pat. Pub. No. 20160354865 to James T. McWhirter (hereinafter McWhirter).

Applied Materials does not explicitly teach the chamber comprises a first housing constituting an upper portion of the chamber, a second housing constituting a lower portion of the chamber, a first flange connected along the perimeter of the housing, and a second flange connected along the perimeter of the second housing, wherein the chamber is formed by coupling of the first housing and the second housing and the first flange and the second flange are coupled when the first housing and the second housing is coupled; and  10the loading/unloading part is formed between the first housing and the second housing when the first housing and the second housing are separated.
AAPA teaches the chamber (10) comprises a first housing (11) constituting an upper portion of the chamber, a second housing (12) constituting a lower portion of the chamber, a first flange (21) connected along the perimeter of the housing, and a second flange (22) connected along the perimeter of the second housing, wherein the chamber is formed by coupling of the first housing and the second housing and the first flange and the second flange are coupled when the first housing and the second housing are coupled; and 10the loading/unloading part (30) is formed between the first housing (11) and the second housing (12) when the first housing (11) and the second housing (12) are separated. 10(See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber include a first housing constituting an upper portion of the chamber, a second housing constituting a lower portion of the chamber, a first flange connected along the perimeter of the housing, and a second flange connected along the perimeter of the second housing, wherein the chamber is formed by coupling of the first housing and the second housing and the first flange and the second flange are coupled when the first housing and the second housing is coupled; and  10the loading/unloading part is formed between the first housing and the second housing when the first housing and the second housing are separated, because Datta teaches a sealed state achieved by adding an upper portion to a chamber can allow substrates to processed in a sealed environment between loading and unloading steps to achieve desired production speed and yields. (See Datta, paragraphs 3-4 and 14.)
Applied Materials does not explicitly teach a fluid injection part provided at the first flange or the second flange and configured to inject a fluid through an outer side of the inner volume.
 McWhirter is directed to a processing system using a localized process-gas atmosphere. (See McWhirter, Abstract.)
McWhirter teaches a fluid injection part (214T, 214B) provided at the first flange (26 of 20) or the second flange (60) and configured to inject a fluid (212) through an outer side of the inner volume. (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)

Regarding claim 3, Applied Materials teach the fluid injection part (112) is configured to inject the fluid through the loading/unloading 15part (108).  (See Applied Materials, paragraphs 20-23, Fig. 1.)
 Regarding claim 4, Applied Materials teaches the fluid injection part (112) is configured to inject the fluid in a vertically and downward direction. (See Applied Materials, paragraphs 20-23, Fig. 1.)
Applied Materials does not explicitly teach a fluid injection part provided at the first flange.
McWhirter teaches a fluid injection part (214T, 214B) provided at the first flange (26 of 20). (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a fluid injection part provided at the first flange, because in paragraph 51 McWhirter teaches the gas curtain formed by injection part(s) in these location(s) provides the following benefits contains the process gas within the central 
Regarding claim 5, Applied Materials does not explicitly teach the fluid injection part is located at the first flange and is configured to obliquely inject the fluid downward and to the outer side of the chamber. 
McWhirter teaches a fluid injection part (214T, 214B) located at the first flange (26 of 20) and is configured to inject the fluid (212) downward and to an outer side of the chamber. (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part is located at the first flange and is configured to obliquely inject the fluid downward and to the outer side of the chamber, because as McWhirter teaches in paragraph 51 McWhirter teaches the gas from the gas curtain at the outer side of the chamber prevents the process gas from entering the ambient atmosphere at a concentration level which exceeds prescribed safety limits. (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
Regarding claim 6, Applied Materials does not explicitly teach the fluid injection part is located at the second flange and is configured to inject the fluid vertically 10upward.
McWhirter teaches the fluid injection part is located at the second flange (60) and is configured to inject the fluid vertically 10upward. (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)

Regarding claim 7, Applied Materials does not explicitly teach the fluid injection part is located at the second flange and is configured to obliquely inject the fluid upward and to the outer side of the chamber. 
McWhirter teaches a fluid injection part (214B) located at the second flange (outer portion of 60) and is configured to inject the fluid (212) upward and to an outer side of the chamber. (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part located at the second flange and configured to obliquely inject the fluid upward and to the outer side of the chamber, because as McWhirter teaches in paragraph 51 the gas from the gas curtain at the outer side of the chamber would prevent the process gas from entering the ambient atmosphere at a concentration level which exceeds prescribed safety limits. (See McWhirter, Abstract and paragraphs 50-52 and Figs.1, 3, 6.)
Regarding claim 8, Applied Materials teaches the fluid injection part is configured to obliquely inject the fluid in a direction inclined 5 to 15o from a vertical direction to 20the outer side of the chamber.  (See Applied Materials, paragraphs 20-23,33 Fig. 3A-3B.)

Regarding claim 9, Applied Materials does not explicitly teach the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first flange or the second flange.
McWhirter teaches the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first flange or the second flange. (See McWhirter, paragraphs 43, 47, 51 and Fig.6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first flange or the second flange, because as McWhirter teaches in paragraph 51 McWhirter teaches the gas from the gas curtain at the outer side of the chamber prevents the process gas from entering the ambient atmosphere at a concentration level which exceeds prescribed safety limits. (See McWhirter, paragraph 51.)
Regarding claim 10, Applied Materials does not explicitly teach the fluid injection part is formed in a ring shape along a circumference of the first flange or the second flange.
McWhirter teaches the fluid injection part is formed in a ring shape along a circumference of the first flange or the second flange. (See McWhirter, paragraphs 43, 47, 51 and Fig.6.)

Regarding claim 11, Applied Materials teaches the fluid injection part (112) is provided with at least one injection part (120) configured to inject the fluid. (See Applied Materials, paragraphs 20-23, Fig. 1.)
Regarding claim 12, Applied Materials teaches the at least one injection part (120) is formed in a slit shape. (See Applied Materials, paragraphs 20-23, Fig. 1.)
Regarding claim 13, Applied Materials does not explicitly teach at least one injector 15part is provided at a predetermined interval along a circumference of the first flange or the second flange.
McWhirter teaches at least one injection 15part including air outlet openings (214T) are provided at a predetermined interval along a circumference of the first housing. (See McWhirter, paragraph 51 and Fig. 3-6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have at least one injection 15part is provided at a predetermined interval along a circumference of the first housing, because McWhirter teaches this would enable the curtain to be located in the desired position around the processing gas. (See McWhirter, paragraph 51 and Fig. 3-6.)

Regarding claim 15, Applied Materials does not explicitly teach the fluid is formed of at least one among inert gas, nitrogen gas, and clean air.
McWhirter teaches the fluid is formed of at least one among inert gas, nitrogen gas, and clean air. (See McWhirter, paragraph 51 and Fig. 3-6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid is formed of at least one among inert gas, nitrogen gas, and clean air, because McWhirter teaches this would enable the curtain to have the desired properties for protecting against the release of the processing gas. (See McWhirter, paragraph 51 and Fig. 3-6.)
Regarding claim 16, Applied Materials does not explicitly teach the first housing has a fixed position, a driving part is provided at the second housing, and the second housing moves to be coupled to or separated from the first housing by driving of the driving part, and thus the chamber is opened and closed.   
AAPA teaches the first housing (11) has a fixed position, a driving part (40) is provided at the second housing, and the second housing (12) moves to be coupled to or separated from the first housing (11) by driving of the driving part (40), and thus the chamber is opened and closed. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber is formed so that the first housing is coupled to 
Regarding claim 17, Applied Materials does not explicitly teach the driving part is formed of a cylinder configured to move the second housing up and 10down such that the first housing and the second housing is coupled or separated, respectively.  
AAPA teaches the chamber (10) is formed so that the first housing is coupled to an upper portion of the second housing; and the driving part (40) is formed of a cylinder configured to move the second housing (12) up and 10down. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber is formed so that the first housing is coupled to an upper portion of the second housing; and the driving part is formed of a cylinder configured to move the second housing up and 10down, because AAPA teaches this would enable the chamber to be in a sealed state while the substrate is processed in the chamber (10). (See AAPA, paragraph 11.)
Regarding claim 18, Applied Materials teaches the fluid injection part is formed to obliquely inject the fluid in a direction inclined 5-150 from a vertical direction to the outer side of the chamber. (See Applied Materials, paragraphs 20-23,33 Fig. 3A-3B.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-18 have been considered but are moot because the new ground of rejection does not rely on all reference applied 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20110209663 A1 to Endo is directed to annular isolated site processing and US Pat. Pub. No.20050059246 A1 to Yamada.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717